    Case 18-25674          Doc 20   Filed 09/30/18 Entered 09/30/18 23:24:10            Desc Imaged
                                    Certificate of Notice Page 1 of 3
Form ntchrgRq

                                 UNITED STATES BANKRUPTCY COURT
                                       Northern District of Illinois
                                            Eastern Division
                                            219 S Dearborn
                                               7th Floor
                                           Chicago, IL 60604


                                    Bankruptcy Proceeding No.: 18−25674
                                                 Chapter: 7
                                            Judge: Janet S. Baer

In Re:
   Najeh Abdelkarim
   5935 S Kedvale
   Chicago, IL 60629
Social Security No.:
   xxx−xx−0173
Employer's Tax I.D. No.:


                             NOTICE OF HEARING ON DISMISSAL OF CASE
PLEASE TAKE NOTICE that a hearing will be held at:

                             219 South Dearborn, Courtroom 615, Chicago, IL 60604

                                       on October 23, 2018 at 09:30 AM

TO CONSIDER AND ACT UPON THE FOLLOWING: The dismissal of your case for failure to file required
documents.




                                                       FOR THE COURT



Dated: September 28, 2018                              Jeffrey P. Allsteadt , Clerk
                                                       United States Bankruptcy Court
     Case 18-25674               Doc 20         Filed 09/30/18 Entered 09/30/18 23:24:10                                 Desc Imaged
                                                Certificate of Notice Page 2 of 3
Form ntchrgRq

                                            UNITED STATES BANKRUPTCY COURT
                                                  Northern District of Illinois
                                                       Eastern Division
                                                       219 S Dearborn
                                                          7th Floor
                                                      Chicago, IL 60604

In Re:
Najeh Abdelkarim                                                                Case No. : 18−25674
5935 S Kedvale                                                                  Chapter : 7
Chicago, IL 60629                                                               Judge :    Janet S. Baer
SSN: xxx−xx−0173 EIN: N.A.



                                             FINAL NOTICE OF DEFICIENCY AND
                                              HEARING ON DISMISSAL OF CASE

      Section 521 of the Bankruptcy Code requires debtors to complete and file certain documents in their cases. Under Bankruptcy Rule
1007, the deadline for filing the completed documents is 14 days after the case is filed.
      The Clerk has determined that the 14−day deadline has passed in this case and you have failed to file or complete the following
required documents or request an extension of time to do so:

· Certificate of Credit Counseling.

       Under 11 U.S.C. § 521(i) of the Bankruptcy Code, this case will be dismissed for failure to file the above documents within 45 days
after the date of the filing of the petition. If you wish to prevent the dismissal of this case, you or your attorney must appear at the hearing in
this matter on the date in the attached notice.
If you are represented by an attorney, please contact your attorney for guidance.

                                                                          FOR THE COURT

Dated: September 28, 2018                                                 Jeffrey P. Allsteadt, Clerk
                                                                          United States Bankruptcy Court
          Case 18-25674            Doc 20       Filed 09/30/18 Entered 09/30/18 23:24:10                         Desc Imaged
                                                Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-25674-JSB
Najeh Abdelkarim                                                                                           Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: esullivan                    Page 1 of 1                          Date Rcvd: Sep 28, 2018
                                      Form ID: ntchrgRq                  Total Noticed: 6


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 30, 2018.
db             +Najeh Abdelkarim,   5935 S Kedvale,    Chicago, IL 60629-4914
27069356       +Byline Bank,   3639 N Broadway,    Chicago, IL 60613-4421
27069357       +Convergent Outsourcing, Inc.,    Attn: Bankruptcy,   Po Box 9004,   Renton, WA 98057-9004
27069358       +Penn Credit,   Attn:Bankruptcy,    Po Box 988,   Harrisburg, PA 17108-0988
27069359       +Plains Comme,   Pob 88020,    Sioux Falls, SD 57109-8020

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
27069360       +E-mail/Text: rachel@snowsauerteig.com Sep 29 2018 01:58:28     Snow & Sauerteig Collections,
                 Attn: Bankruptcy,   203 E Berry St. Suite 1100,   Fort Wayne, IN 46802-2715
                                                                                             TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 30, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 28, 2018 at the address(es) listed below:
              Deborah Kanner Ebner     dkebner@debnertrustee.com, dke@trustesolutions.net,
               IL53@ecfcbis.com;webmaster@debnertrustee.com;lizd@deborahebnerlaw.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Rayed Yasin     on behalf of Debtor 1 Najeh Abdelkarim ryasin@victorylawoffice.com,
               yasinrr72278@notify.bestcase.com
                                                                                            TOTAL: 3
